DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/13/2022 has been entered.

Response to Amendment
                The action is in response to amendments filed on 07/13/2022. Claims 31, 36, 38, and 43 have been amended. Claim 50 have been withdrawn. Claims 26-27,29,36-39,41-43,46 and 49 are pending and examined below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26, 29, 36-37, and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20010039374 A1 (hereinafter referred to as “Schulman”) in view of US 20050049472 A1 (hereinafter referred to as “Manda”).
Regarding claim 26, Schulman, an implantable sensor device, teaches an implantable sensor apparatus (abstract; paragraphs [0048], [0050]), comprising: 
a substrate comprising at least a first planar external surface (36; paragraph [0037]-[0042]; Figure 3A-D) and an integrated circuitry formed thereon (integrated circuit 38; paragraph [0037]-[0042]; Figure 3A-D); 
at least one conductor comprising an electrically conductive material (i) distributed over at least a portion of the first planar external surface of the substrate (40; paragraph [0037]-[0042]; Figure 3A-D), and (ii) sealed between the first planar external surface of the substrate and an electrically insulating material (paragraph [0011], [0037]-[0042]; Figure 3A-D); 
a detection electrode disposed proximal to a first portion of the at least one conductor (44; paragraph [0037]-[0042]; Figure 3A-D); and 
an electrical contact disposed proximal to a second portion of the at least one conductor, the integrated circuitry coupled to the electrical contact such that the detection electrode is in signal communication with the integrated circuitry (13, 15, 17, 19; paragraph [0037]-[0042]; Figure 3A-D);
wherein the sealed electrically conductive material is configured to limit migration of one or more bodily substances onto the at least one conductor while the implantable sensor apparatus is implanted within a living being (paragraph [0037]-[0042]; Figure 3A-D).
Further Schulman teaches the specific nature or orientation of the elements of the sensor device and electrode are not critical to the present invention (paragraph [0041]), but does not explicitly teach the conductor and integrated circuitry coupled to the electrode without use of any penetrations through the substrate. 
However, this is commonly known within the art as seen in Manda, an implantable biosensor device, which teaches an orientation of the sensor such that the conductor (20; paragraphs [0025], [0032]; Figure 1) and the electrodes (35 and 37; paragraph [0032]; Figure 1) are on the same side of the substrate, thus they are couple without use of any penetration through the substrate (paragraph [0032]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Schulman, to have the electrodes and the conductor on the same side of the substrate, resulting in their being no penetration through the substrate, as taught by Schulman. Making this modification merely combines prior art elements according to known methods well known in the industry (see MPEP 2143, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).
Further, without a showing of criticality, it would have be within the skill level of one of ordinary skill in the art before the effective filing date of the claimed invention to have the conductor and signal processing circuitry coupled to the electrode without use of any penetrations through the substrate, as doing so merely rearranges the position of elements of the sensor apparatus.
Regarding claim 29, Schulman, in view of Manda, teaches wherein the substrate comprises a ceramic body (made of ceramic; paragraph [0044]; as taught by Schulman) having one or more conductive feedthrough structures disposed therein (paragraphs [0037]-[0044]; as taught by Schulman).
Regarding claim 36, Schulman, in view of Manda, teaches comprising an analyte-responsive membrane, the analyte-responsive membrane covering at least a portion of the electrically insulating material (paragraph [0068]; as taught by Schulman); wherein: 
the detection electrode is further configured to produce and transmit a signal correlative to a blood analyte concentration to signal-processing circuitry (paragraph [0006], [0035]-[0036]; as taught by Schulman); and
the sealed electrically conductive material is further configured to reduce signal error caused by exposure of the at least one conductor to a bodily substance when the implantable sensor apparatus is implanted within the living being (paragraph [0037]-[0044]; as taught by Schulman).
Regarding claim 37, Schulman, in view of Manda, teaches wherein the detection electrode comprises a non-sealed portion of the at least one conductor, the detection electrode disposed on the external surface of the substrate (teaches not sealing the electrode; paragraph [0003], [0037]-[0044]).
Regarding claim 49, Schulman, in view of Manda, teaches wherein the at least one conductor comprises a plurality of elongate conductors disposed in a substantially parallel placement at least partly on the first planar side (paragraphs [0048]; as shown in Figure 6; as taught by Manda).
            
Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schulman, in view of Manda, as applied to claim 26 above, and further in view of US 20030049166 A1 (hereinafter referred to as “Pendo”).
Regarding claim 27, Schulman, in view of Manda, does not explicitly teach wherein the electrically conductive material comprises a solidified thick film platinum material which is (i) sintered to have a reduced porosity relative to a non-sintered thick film platinum material, and (ii) subsequently sealed with the electrically insulating material, the electrically insulating material having a lower melting point than the thick film platinum material.
However, Pendo, an implantable sensor device, teaches wherein the electrically conductive material comprises a solidified thick film platinum material which is (i) sintered to have a reduced porosity relative to a non-sintered thick film platinum material, and (ii) subsequently sealed with the electrically insulating material, the electrically insulating material having a lower melting point than the thick film platinum material (paragraph [0070],[0076], [0107]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Schulman, in view of Manda, to use a platinum material, as taught by Pendo, because doing so provides an effective conductive material. 

Claims 38-39, 41-43, and 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schulman in view of US 20020115920 A1 (hereinafter referred to as “Rich”).
Regarding claim 38, Schulman teaches an implantable analyte sensor apparatus (abstract) comprising: 
a substrate having a first side (36; paragraphs [0037]-[0044]; Figures 3A-D) and an integrated circuitry formed thereon (integrated circuit 38; paragraph [0037]-[0042]; Figure 3A-D); 
one or more conductors comprising electrically conductive material (40; paragraph [0037]-[0042]; Figure 3A-D), each of the one or more conductors disposed on the substrate on a first side thereof, each of the one or more conductors comprising a portion sealed by an insulating material (paragraph [0011], [0037]-[0042]; Figure 3A-D); 
one or more electrodes associated with respective ones of the one or more conductors (44; paragraph [0037]-[0042]; Figure 3A-D); and 
wherein the electrically conductive material is configured to inhibit migration of one or more bodily substances onto the one or more conductors while the implantable analyte sensor apparatus is at least partly implanted within host tissue (paragraph [0037]-[0042]; Figure 3A-D).
Further though Schulman teaches the one or more conductors and signal processing circuitry being disposed only on the first side (paragraph [0037]-[0042]; Figure 3A-D), does not explicitly teach one or more electrical leads configured to enable signal communication can between conductors and signal processing circuitry.
However, Rich, an implantable sensor device, teaches one or more electrical leads configured to enable signal communication can between conductors and the circuitry (paragraph [0048]-[0051]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Schulman, to have leads between conductors and signal processing circuitry, as taught by Rich, because doing so provides a means to electronically connect a conductor and integrated circuitry.
Regarding claim 39, Schulman, in view of Rich, teaches wherein implantable analyte sensor apparatus further comprises an electrolytic medium disposed at least partly on a planar substrate (paragraphs [0037]-[0044]; Figures 3A-D; as taught by Schulman); and 
wherein: the one or more conductors comprise a first conductor and a second conductor; and the electrolytic medium is configured to enable ionic contact between the first conductor and the second conductor (paragraphs [0037]-[0044]; Figures 3A-D; as taught by Schulman).
Regarding claim 41, Schulman, in view of Rich, teaches further comprising an analyte-responsive membrane affixed to another membrane, the another membrane disposed over the electrolytic medium (paragraphs [0037]-[0044], [0068]; as taught by Schulman).
Regarding claim 42, Schulman, in view of Rich, teaches wherein the analyte-responsive membrane comprises a glucose-responsive membrane (paragraphs [0037]-[0044], [0068]; as taught by Schulman).
Regarding claim 43, Schulman teaches an implantable analyte sensor (abstract) comprising: 
a substrate comprising a planar surface (36; paragraphs [0037]-[0044]; Figures 3A-D); 
at least one conductive element comprising electrically conductive material (40; paragraph [0037]-[0042]; Figure 3A-D), at least a portion of the at least one conductive element disposed between an electrically insulating material and at least a portion of the planar surface (paragraph [0011], [0037]-[0042]; Figure 3A-D); 
at least one detection electrode corresponding to the at least one conductive element (44; paragraph [0037]-[0042]; Figure 3A-D); and 
wherein the electrically conductive material is configured to frustrate migration of the bodily substances through the at least one conductive element while the implantable analyte sensor is implanted at least partially within bodily tissue (paragraph [0037]-[0042]; Figure 3A-D).
Further though Schulman teaches the one or more conductors and integrated circuitry being disposed only on the first side (paragraph [0037]-[0042]; Figure 3A-D), but does not explicitly teach one or more electrical leads configured to enable signal communication can between conductors and integrated circuitry.
However, Rich, an implantable sensor device, teaches at least one lead in electrical contact with the at least one conductive element (paragraph [0048]-[0051]); 
wherein the at least one lead is disposed proximate to the at least one conductive element, coupled to integrated circuitry without use of any one or more vias through the substrate, and in signal communication with the signal processing circuitry (paragraph [0048]-[0051]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Schulman, to have leads between conductors and signal processing circuitry, as taught by Rich, because doing so provides a means to electronically connect a conductor and integrated circuitry.
Regarding claim 46, Schulman, in view of Rich, teaches wherein the electrically conductive material comprises a porous characteristic, and the porous characteristic comprises a level of porosity that inhibits one or more of (i) capillary action, or (ii) gaseous diffusion (paragraph [0037]-[0042]; Figure 3A-D).

Response to Arguments
Applicant’s arguments, filed 07/13/2022, with respect to the 35 USC 112(a) rejection have been fully considered and are persuasive.  The 35 USC 112(a) rejection has been withdrawn. 

Applicant's arguments filed 07/13/2022 in regards to 35 USC 103 rejections have been fully considered but they are not persuasive. 
Regarding claim 26, Applicant argues that prior art of record does not teach the limitations of the claim and that the primary reference Schulman teaches away from the combination of Schulman and Manda. Examiner respectfully disagrees.
Though, as Schulman teaches some benefits to having a configuration with vias through the substrate, Schulman does not explicitly teach away from a configuration in which there are no vias through the substrate. Further Schulman explicitly teaches the specific nature or orientation of the elements of the sensor device and electrode are not critical to the present invention (paragraph [0041]). As such Applicant’s argument that Schulman teaches away is not persuasive.
Further, Manda, an implantable biosensor device, teaches an orientation of the sensor such that the conductor (20; paragraphs [0025], [0032]; Figure 1) and the electrodes (35 and 37; paragraph [0032]; Figure 1) are on the same side of the substrate, thus they are couple without use of any penetration through the substrate (paragraph [0032]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Schulman, to have the electrodes and the conductor on the same side of the substrate, resulting in their being no penetration through the substrate, as taught by Schulman. Making this modification merely combines prior art elements according to known methods well known in the industry (see MPEP 2143, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).
As such Applicant’s argument in regard to claim 26 are unpersuasive. 
	Regarding claims 38 and 43, Applicant argues that the prior art fails to teach the limitations of the claim, because Schulman, and thus the prior art of record, fails to teach one or more electrical leads configured to enable signal communication between conductors and the signal processing circuitry.  Examiner respectfully disagrees.
	Schulman teaches the one or more conductors and signal processing circuitry being disposed only on the first side (paragraph [0037]-[0042]; Figure 3A-D), does not explicitly teach one or more electrical leads configured to enable signal communication can between conductors and signal processing circuitry.
However, Rich, an implantable sensor device, teaches one or more electrical leads configured to enable signal communication can between conductors and signal processing circuitry (paragraph [0048]-[0051]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Schulman, to have leads between conductors and signal processing circuitry, as taught by Rich, because doing so provides a means to electronically connect a conductor and signal processing circuitry.
As such Applicant’s argument in regard to claims 38 and 43 are unpersuasive. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABID A MUSTANSIR whose telephone number is (408)918-7647.  The examiner can normally be reached on M-F 7 am to 4 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.A.M./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792